 

F|LED
March 26, 2019

 

 

 

UNITED STATES DISTRICT COURT FOR THE cLERK, us DcsTRlcT couRT
EAerRN olsmlcr oF
cAuFoRNlA
EASTERN DlSTRlCT OF CALIFORNlA _________M_mm.¢_“___..__..
UNlTED STATES OF AMERICA, )
) Case No. 2:19-mj-00046-EFB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
THOMAS L. BARNETT, ) PERSON lN CUSTODY
Defendant. )
)

 

TO: UNlTED STATES MARSHAL:

This is to authorize and direct you to release, THOMAS L. BARNETT, Case No. 2:19-mj-
00046-EFB from custody subject to the conditions contained in the attached “Notice to Defendant
Being Released” and for the following reasons:

__X_ Release on Personal Recognizance

Bail Posted in the Sum of: §
Co-Signed Unsecured Appearance Bond
Secured Appearance Bond

X (Other) Conditions as stated on the record.

__X_ (Other) The Defendant was ordered to appear in the Eastern District of Virginia
(_N_orfolk) on 5/1/2019 at 2:30 p.m. before Magistrate Judge Robert J. Krask.

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

Issued at Sacramento,CA on 3/26/2019 at 2216 n.m.

   

 
    

,' /' ~ '
/ 13de F(. /Brennan
United States Magistrate Judge

 

 

